FILED
                            NOT FOR PUBLICATION                             JUN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



VITALY ZAKOUTO,                                  No. 08-15619

               Petitioner - Appellant,           D.C. No. 06-CV-00133-JCM

  v.
                                                 MEMORANDUM *
JAMES BENEDETTI,

               Respondent - Appellee.



                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Nevada state prisoner Vitaly Zakouto appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 petition. We have jurisdiction under 28

U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Zakouto contends that the trial court violated his confrontation rights by

admitting into evidence the deceased victim’s videotaped testimony from a prior

family court proceeding. It is undisputed that the victim was unavailable to testify

at trial and that Zakouto had an opportunity to cross-examine her at the earlier

proceeding. Therefore, the state court’s decision rejecting Zakouto’s confrontation

clause claim was neither contrary to, nor an unreasonable application of, clearly

established federal law, as determined by the Supreme Court of the United States.

See 28 U.S.C. § 2254(d); see also Crawford v. Washington, 541 U.S. 36, 59

(2004); United States v. Owens, 484 U.S. 554, 559 (1988).

      AFFIRMED.




                                          2                                    08-15619